DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  3/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,125,930. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘930 encompasses the claims of present application.
Claim Objections
Claims 1-12objected to because of the following informalities:  
Claim 1 and 7 recites “wherein the first light has a sub peak between 400 nm and 500 nm and a main peak between 590 nm and 780 nm”. The claim does not indicate whether this light is the light that is provided by the light source or whether this is the resulting light emitted from the converting structure. The Examiner suggests differentiating between the light emitted, the light adjusted, and the light converted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2018/0106940) in view of ‘539 (U.S. 7,819,539).
Regarding claim 1, Kim teaches a lighting device (see fig. 2), comprising: 
a plurality of first lighting units emitting a first output light (see fig. 3, are indicated by F1, F2, F3), each of the plurality of first lighting units comprising 
a first light source (Light sources LS) configured to provide the first output light;
and a first light converting structure (conversion filters f1, f2, f3) configured to convert the first output light,
wherein the first output light has a sub peak between 400 nm and 500 nm (unconverted light between 400 and 500 nm, see p. 0062) and a main peak between 590 nm and 780 nm (640 to 780, see p. 0101), and a normal intensity of the sub peak is greater than a tilt intensity of the sub peak (see fig. 7, very low transmission for 60 degree light in the 400-500 nm range, high transmission of the same range at 0 degree, comparing fig. 8 and fig. 9), and
wherein the normal intensity of the first output light is measured along a normal direction, the tile intensity of the first output light is measured along a tile direction, and the normal direction is different from the tile direction.
‘539 teaches a first reflective layer configured to reflect the first output light (reflective sheet 330, shown in fig. 1). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a direct lit backlight with wavelength converted light sources as taught by ‘539 to provide a better spectrum light source and additionally to enable array dimming, allowing for better overall contrast of the display panel, as is well known and established in the art.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


     Regarding claim 3, Kim does not teach that a ratio of the tilt intensity of the sub peak to the normal intensity of the sub peak is in a range from 0.001 to 0.97.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the tilt intensity of the sub peak to the normal intensity of the sub peak since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Kim teaches reducing the ratio to have a more collimated light source, and the figures appear to show something in the range as claimed, however such figures cannot be depended on to establish a ratio.
Regarding claim 4, ‘539 teaches that the first light converting structure is disposed on the first light source (see fig. 3, direct lit with wavelength conversion layer 430). 
Regarding claim 5, Kim teaches that the first light converting structure comprises a plurality of quantum dots, a fluorescent material, or a phosphorescent material (see p. 0104 QD).
Regarding claim 6, ‘539 does not specifically teach that the first reflective layer comprises a metal or a white reflective material.
The Examiner takes official notice that it would have been obvious to one of ordinary skill in the art to use a metal or white reflective layer, particularly in ‘539 as the light sources emit white light, see col. 3 lines 64- col. 4 line 5). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a white or metal reflective layer as such is well established in the prior art and would be the most efficient forms of reflectors as they reflect all light, resulting in higher efficiency for the backlight unit than any other reflective structure.

 Regarding claim 7, Kim teaches a lighting device (see fig. 2), comprising: 
a plurality of lighting units emitting an output light (see fig. 3, are indicated by F1, F2, F3), each of the plurality of lighting units comprising 
a light source (Light sources LS) configured to provide the output light;
and a light converting structure (conversion filters f1, f2, f3) configured to convert the output light,
wherein the first output light has a sub peak between 400 nm and 500 nm (unconverted light between 400 and 500 nm, see p. 0062) and a main peak between 520 nm and 589 nm (F2, see p. 0102 green light), and a normal intensity of the sub peak is greater than a tilt intensity of the sub peak (see fig. 7, very low transmission for 60 degree light in the 400-500 nm range, high transmission of the same range at 0 degree, comparing fig. 8 and fig. 9), and
wherein the normal intensity of the first output light is measured along a normal direction, the tile intensity of the first output light is measured along a tile direction, and the normal direction is different from the tile direction.
‘539 teaches a first reflective layer configured to reflect the first output light (reflective sheet 330, shown in fig. 1). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a direct lit backlight with wavelength converted light sources as taught by ‘539 to provide a better spectrum light source and additionally to enable array dimming, allowing for better overall contrast of the display panel, as is well known and established in the art.               

     Regarding claim 9, Kim does not teach that a ratio of the tilt intensity of the sub peak to the normal intensity of the sub peak is in a range from 0.001 to 0.97.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the tilt intensity of the sub peak to the normal intensity of the sub peak since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Kim teaches reducing the ratio to have a more collimated light source, and the figures appear to show something in the range as claimed, however such figures cannot be depended on to establish a ratio.
Regarding claim 10, ‘539 teaches that the first light converting structure is disposed on the first light source (see fig. 3, direct lit with wavelength conversion layer 430). 
Regarding claim 11, Kim teaches that the first light converting structure comprises a plurality of quantum dots, a fluorescent material, or a phosphorescent material (see p. 0104 QD).
Regarding claim 12, ‘539 does not specifically teach that the first reflective layer comprises a metal or a white reflective material.
The Examiner takes official notice that it would have been obvious to one of ordinary skill in the art to use a metal or white reflective layer, particularly in ‘539 as the light sources emit white light, see col. 3 lines 64- col. 4 line 5). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a white or metal reflective layer as such is well established in the prior art and would be the most efficient forms of reflectors as they reflect all light, resulting in higher efficiency for the backlight unit than any other reflective structure.
.
Claims 1-3, 5-9, 11, and 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. 2017/0242183) in view of Masuda (U.S. 10,802,203).
Regarding claim 1, Song teaches a lighting device (see fig. 1, 3, 7), comprising: 
a plurality of first lighting units emitting a first output light (see fig. 3, each region denoted by CV1, CV2), each of the plurality of first lighting units comprising 
a light source (L1) configured to provide the first output light, 
and a light converting structure (color conversion layer ccl, see fig. 3) configured to convert the first output light,
wherein the first light has a sub peak between 400 nm and 500 nm (blue light see p. 0023) and a main peak between 590 nm and 780 nm (red phosphor see p. 0080), and a normal intensity of the sub peak is greater than a tilt intensity of the sub peak (see fig. 7, very low transmission, and
wherein the normal intensity of the first output light is measured along a normal direction, the tile intensity of the first output light is measured along a tilt direction, and the normal direction is different from the tilt direction.
It is unclear if Song teaches the precise wavelengths recited, but the Examiner notes that blue light and red light fall within the ranges.
Song does not teach comprising a reflecting member.
Masuda teaches that the light adjusting structure further comprises a reflecting member (prism sheet 50 with reflection surfaces 53).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a prism sheet as taught by Masuda in place of 200 of Song to restrict emission from the LGP in only one direction (see col. 5 lines 60-65 of Masuda) while .  
Claims 4 and 9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Masuda, further in view of ‘539.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875